DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-20, the allowability resides in the overall structure of the device as recited in independent claims 1, 10, and 19, and at least in part, because claims 1, 10, and 19 recite the following limitations: 
“internal components within said housing, said internal components comprising a first fixed contact, a second fixed contact, and a movable contact configured to operate to change the state of said switching device from a closed state allowing current flow through said switching device to an open state which interrupts current flow through said switching device, wherein at least one of the first fixed contact or the second fixed contact includes a first portion and a second portion angled relative to the first portion, and wherein, with the switching device in the closed state, the first portion contacts the movable contact and the second portion extends at least partially parallel to the movable contact, at a distance spaced from the movable contact; and 
a pyrotechnic feature configured to interact with said internal components to transition said switching device from said closed state to said open state when said pyrotechnic feature is activated, wherein said pyrotechnic feature is configured to trigger in response to levitation between said contacts at elevated current signal flowing through said switching device” - claim 1;
“internal components within said housing, said internal components comprising a first fixed contact, a second fixed contact, and a movable contact configured to operate to change the state of said switching device from a closed state allowing current flow through said switching device to an open state which interrupts current flow through said switching device, wherein at least one of the first fixed contact or the second fixed contact includes a first portion and a second portion angled relative to the first portion, and wherein, with the switching device in the closed state, the first portion contacts the movable contact and the second portion extends at least partially parallel to the movable contact, at a distance spaced from the movable contact; 
at least one pyrotechnic activation device configured to interact with said internal components to transition said switching device from said closed state to said open state when said pyrotechnic device is activated” - claim 10;
“a first fixed contact, a second fixed contact, and a movable contact contacts configured to operate to change the state of said switching device from a closed state allowing current flow through said switching device to an open state which interrupts current flow through said switching device, wherein at least one of the first fixed contact or the second fixed contact includes a first portion and a second portion angled relative to the first portion, and wherein, with the switching device in the closed state, the first portion contacts the movable contact and the second portion extends at least partially parallel to the movable contact, at a distance spaced from the movable contact; contacts internal to said housing configured to operate to change the state of said switching device from a closed state to an open state; 
a pyrotechnic feature connected to at least one of the first fixed contact and the second fixed contact and configured to interact with said movable contact to transition said switching device from said closed state to said open state when said pyrotechnic feature is activated, wherein said pyrotechnic feature is configured to trigger in response to levitation between said fixed and movable contacts” - claim 19.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835